UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6757



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARION LATIMER, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Joseph Robert Goodwin,
District Judge. (CR-95-147, CA-97-799-3)


Submitted:   October 24, 2002             Decided:   October 30, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marion Latimer, Jr., Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marion Latimer, Jr., seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C. § 2255 (2000).   We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and conclude for the

reasons stated by the district court that Latimer has not made a

substantial showing of the denial of a constitutional right.    See

United States v. Latimer, No. CR-95-147; CA-97-799-3 (S.D.W. Va.

filed Apr. 9, 2002; entered Apr. 10, 2002). Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2